DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JIMMY THOMAS and BERTIE THOMAS,
                         Appellants,

                                    v.

      UNITED PROPERTY & CASUALTY INSURANCE COMPANY,
                         Appellee.

                     No. 4D17-2252 & 4D17-3745

                           [January 3, 2019]

   Consolidated appeal and cross-appeal from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Michael L. Gates, Judge;
L.T. Case No. CACE2016002766.

   Andrew C. Barnard and Garrett W. H. Clifford of Barnard Law Offices,
L.P., Miami, for appellants.

   Sarah Lahlou-Amine of Banker Lopez Gassler P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.